Name: Commission Regulation (EEC) No 2167/88 of 20 July 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy;  trade policy
 Date Published: nan

 No L 190/28 Official Journal of the European Communities 21 . 7. 88 COMMISSION REGULATION (EEC) No 2167/88 of 20 July 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/87 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 1861 /88 (4), the refund for exports is fixed in advance on application ; whereas in that case exports outside the Community are subject to the presentation of an export licence issued pursuant to Commission Regulation (EEC) No 3183/80 (*), as last amended by Regulation (EEC) No 2082/87 (6) ; Whereas, on account of budgetary constraints, the additional grant of export refunds for wheat flour and durum-wheat meal for the 1988/89 marketing year must be limited ; whereas, to control the granting of such refunds, provision should be made for licences for the export of the products in question with advance fixing of the refund to be issued after a period of reflection with, where applicable, a uniform percentage reduction in quantities, and provision should be made for applications for licences to be withdrawn after the percentage reduction is fixed, where the quantity allocated is no longer of interest to the operator in question ; whereas Regulation (EEC) No 2042/75 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The following Article 9e is hereby added to Regulation (EEC) No 2042/75 : Article 9e 1 . Without prejudice to Article 1 6 (2) of Regulation (EEC) No 2727/75, export licences for products falling within CN codes 1101 00 00 and 1103 1110 with advance fixing of the refund shall , until 1 6 September 1988, be issued on the fourth working day following the day on which the application is submitted. 2. If applications for export licences referred to in paragraph 1 exceed the quantities which may be exported for the 1988/89 marketing year under a refund, the Commission shall fix a uniform percentage reduction in the quantities . Applications for licences may be withdrawn within two days of the date , of publication of the percentage reduction. 3 . The period of validity of export licences issued pursuant to paragraph 1 shall run from the day on which they are actually issued.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4.' 1988 , p. 7. (3) OJ No L 213, 11 . 8 . 1975, p. 5. (4) OJ No L 166, 1 . 7. 1988, p . 18 . 0 OJ No L 338, 13 . 12 . 1980, p. 1 . (6) OJ No L 195, 16 . 7. 1987, p . 11 .